PER CURIAM.
Following a jury trial, appellant, Robert Wilford, was convicted of sexual battery and false imprisonment. The Public Defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Wilford waived his right to file a pro se brief. We have reviewed the record and find that competent substantial evidence supports the conviction and discern no reversible error in the trial court. Accordingly, Wilford’s sentences are affirmed.
MINER and LAWRENCE, JJ., and MCDONALD, PARKER LEE, Senior Judge, concur.